Dismiss and Opinion Filed March 26, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01375-CV

                           ERNEST C. THIBODEAUX, Appellant
                                         V.
                            REBECCA THIBODEAUX, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-1300799

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 2, 2013, we notified appellant the $175 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 2, 2013, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letters dated October 4, 2013 and December 13, 2013

we informed appellant the clerk’s record had not been filed because appellant had not paid for

the clerk’s record. We directed appellant to provide verification he had paid for or made

arrangements to pay for the clerk’s record or to provide written documentation that he had been
found entitled to proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant has not

paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




131375F.P05


                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

ERNEST C. THIBODEAUX, Appellant                   On Appeal from the 330th Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01375-CV        V.                      Trial Court Cause No. DF-1300799.
                                                  Opinion delivered by Chief Justice Wright.
REBECCA THIBODEAUX, Appellee                      Justices Lang-Miers and Brown
                                                  participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee REBECCA THIBODEAUX recover her costs of this
appeal from appellant ERNEST C. THIBODEAUX.


Judgment entered March 26, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–